Title: To Benjamin Franklin from the Abbé de La Roche, 14 [May] 1783
From: La Roche, Martin Lefebvre, abbé de
To: Franklin, Benjamin


Auteuil ce 14.— [May 1783]
L’abbé de la Roche souhaite le bonjour à Monsieur franklin et le prévient que Made. et Mr. D’andlau partent demain à 7 heures du matin pour l’angleterre et qu’ils Se chargeront volontiers des paquets et des commissions de Monsieur franklin pour ses amis ou connoissances d’angleterre. Made. d’andlau auroit été elle même les lui demander. Son depart inopiné la presse trop. Elle demeure faubourg st. honoré.
vera t’on ce soir Monsieur franklin à Auteuil?—
 
Addressed: A Monsieur / Monsieur franklin / A Passy
